713 N.W.2d 772 (2006)
475 Mich. 859
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Harold WILSON, Defendant-Appellant.
Docket No. 130049. COA No. 265311.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the October 18, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing.